Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-20 are presented for examination.   This office action is in response to the amendment filed on 3/1/2021.

Any objections or rejections made in the previous office action which are not specifically repeated below are withdrawn.

Applicant’s arguments, pages 8-9, filed 3/1/2021, with respect to the rejection(s) of claim(s) 1 and 13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee U.S. Patent Pub. No. 2012/0213005, Sudo U.S. Patent Pub. No. 2011/0145483, and Fontana et al. (Fontana) U.S. Patent Pub. No. 2015/0067232.

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.
The information disclosure statement (IDS) submitted on 12/17/20 and 3/1/ 2021 are being considered by the examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 8, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Lofgren et al. (Lofgren) US Patent Application Pub. No. 2008/0162798 in view of Lee U.S. Patent Pub. No. 2012/0213005 and further in view of Sudo U.S. Patent Pub. No. 2011/0145483.
	As to claim 1, Lofgren discloses an apparatus, comprising: an array (Fig. 1 Ref. 11); and a memory control unit (Ref. 13) coupled to the array and configured to receive a wear leveling command (para [0034] wear leveling processing 33 is initiated) and to perform a wear leveling operation responsive to the wear leveling command (para [0034] wear leveling processing 33 is initiated), the memory control unit further configured to perform the wear leveling operation such that a logical address ( logical address 0 in Fig. 6A) para [0043] logical addresses) associated with a maximum cycled block (para [0044] erases the maximum uses bank 0 and it is designated as a new spare bank) of the array is assigned to a spare block (para [0044] erases the maximum uses bank 0 and it is designated as a new spare bank) of the array and a logical address (logical address n in Fig. 6A) associated with a minimum cycled block (Bank (n-1) in Fig. 6A) of the array is assigned to the maximum cycled block of the array (Fig. 6C 0 assigned to (n-1) read on this limitation).

Lee discloses a flag status register (paras [0068, 0077, 0094] status register) including a bit (Fig. 2 I/O 6 Ready/Busy) indicative of whether the memory control unit is performing a wear leveling operation (para [0094]) for the purpose of increasing flash memory throughput, reliability, useful lifetime or endurance. 
One of ordinary skill in the memory art familiar with Lofgren and looking at Lee would have recognized that the memory access performance of Lofgren would have been enhanced by including a flag status register including a bit indicative of whether the memory control unit is performing a wear leveling operation because it would increase memory throughput, reliability, useful lifetime or endurance.  The ability to increase data access speed provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include a flag status register including a bit indicative of whether the memory control unit is performing a wear leveling operation.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flag status register including a bit indicative of whether the memory control unit is performing a wear leveling operation as taught by Lee into Lofgren for the advantages stated above. 
Lofgren and Lee discloses the invention as claimed above, however, neither Lofgren nor Lee specifically discloses wherein the memory control unit is further configured to place the bit in a first state when the memory control unit is performing the wear leveling operation and to place the bit in a second state when the memory control unit completes the wear leveling operation.

One of ordinary skill in the memory art familiar with Lofgren and looking at Sudo would have recognized that the memory access performance of Lofgren would have been enhanced by including wherein the memory control unit is further configured to place the bit in a first state when the memory control unit is performing the wear leveling operation and to place the bit in a second state when the memory control unit completes the wear leveling operation because it would increase memory throughput, reliability, useful lifetime or endurance.  The ability to increase data access speed provides 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory control unit is further configured to place the bit in a first state when the memory control unit is performing the wear leveling operation and to place the bit in a second state when the memory control unit completes the wear leveling operation as taught by Sudo into Lofgren for the advantages stated above. 

As to claim 3, Lofgren, Lee, and Sudo disclose the invention as claimed above.
Lee further discloses wherein the memory control unit is further configured to provide the state of the bit responsive to a read flag stats register command (Fig. 16 S320) 

	As to claim 6, Lofgren, Lee, and Sudo disclose the invention as claimed above.
Lofgren further discloses wherein the memory control unit (Fig.1  Ref 13 Fig. 2 Fig. 3 Ref. 13)  is configured to identify the logical address associated with the maximum cycled block of the array and the logical address associated with the minimum cycled block of the array using an address map, wherein the memory control unit includes a plurality of address registers configured to store the logical address associated with the maximum cycled block of the array and the logical address associated with the 
	As to claim 7, Lofgren, Lee, and Sudo discloses the invention as claimed above.
Lofgren further discloses wherein the array comprises non-volatile memory (Fig. 1 Ref. 11 EEPROMS).  Sudo further discloses wherein the array comprises non-volatile memory (para [0012] flash memory)
	As to claim 8, Lofgren, Lee, and Sudo discloses the invention as claimed above. Lofgren further discloses wherein memory control unit is configured to identify the maximum cycled block of the array and the minimum cycled block of the array using a count map of the array (Fi paras [0043-0046] g. 6A- Fig. 6C Ref 11’s). 
	As to claim 10, Lofgren, Lee, and Sudo discloses the invention as claimed above. Lofgren further discloses wherein the memory control unit includes wear leveling logic (Fig. 2 Ref. 33) for performing the wear leveling operation. 
	As to claim 11, Lofgren, Lee, and Sudo discloses the invention as claimed above. Lofgren further discloses wherein the array comprises an address map configured to map the logical address associated with the maximum cycled block of the array to a physical address of a first block of the array and to map the logical address associated with the minimum cycled block of the array to a physical address of a second block of .. 
Claims 13, 14, 17, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (Lee) US Patent Application Pub. No. 2008/0313505 in view of Fontana et al. (Fontana) U.S. Patent Pub. No. 2015/0067232 and further in view of Sudo U.S. Patent Pub. No. 2011/0145483.
	As to claim 13, Lee discloses a method, comprising: receiving a wear leveling command (para [0022] the processor 116 may implement a wear-leveling control); and selectively performing a wear leveling operation responsive to the wear leveling command (para [22] responsive to the commands are performed – with wear leveling embodiments), the wear leveling operation including: identifying a maximum cycled block (Fig. 2 Block 100), a minimum cycled block Fig2.2 Block 200), and a spare block (para [0030] current spare block (e.g. Block 300)) of an array Fig. 4 Ref 430); assigning a logical address of the minimum cycled block to a physical address of the maximum cycled block (para [0030] “logical address 0 is updated to that of block 200. That is, logical address 0 becomes associated with physical block 200” reads on this limitation); assigning a logical address of the spare block to a physical address of the minimum cycled block (para [0030] “a minimum erase count –moved to a current spare block”); and assigning a logical address of the maximum cycled block to a physical address of the spare block (para [0030] “block having a maximum erase count – is assigned to new spare block”). 

Fontana discloses setting a bit of a flag status register (Fig. 2 Ref. 222) to a first state (para [0031] busy) while performing the wear leveling operation and setting the bit of the flag status register to a second state (para [0031] ready) for the purpose of increasing memory throughput, reliability, useful lifetime or endurance. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate setting a bit of a flag status register to a first state while performing the wear leveling operation and setting the bit of the flag status register to a second state as taught by Fontana into Lee for the advantages stated above. 
Lee and Fontana disclose the invention as claimed above, however, neither Lee nor Fontana specifically discloses a first state while performing the wear leveling operation and a second state in response to completion of the wear leveling operation.
Sudo discloses a first state (claim1 first value) while performing the wear leveling operation and a second state (calim1 second value) in response to completion of the wear leveling operation (claim 1 “a wear leveling unit that stores management information comprising an erase count of one or more of the plurality of memory blocks; an information storage unit that stores address information of a selected memory block among the plurality of memory blocks, and further stores an erase flag indicating whether an erase operation of the selected memory block has been initiated or completed; a setting unit that sets the address information of the selected memory block 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flag status register including a bit indicative of whether the memory control unit is performing a wear leveling operation, wherein the memory control unit is further configured to place the bit in a first state when the memory control unit is performing the wear leveling operation and to place the bit in a second state when the memory control unit completes the wear leveling operation as taught by Sudo into the combined invention of Lee and Fontana for the advantages stated above. 

	As to claim 14, Lee, Fontana, and Sudo disclose the invention as claimed above.
Lee further discloses wherein identifying a maximum cycled block, a minimum cycled block, and a spare block of an array comprises identifying a highest write count and a lowest write count (paras [0028 & 0030] and Fig. 4)  of a count map (Fig. 4 Ref 420) of an array (Ref. 430). 
	As to claim 17, Lee, Fontana, and Sudo disclose the invention as claimed above. Lee further discloses wherein assigning a logical address of an address map to a 
	As to claim 18, Lee, Fontana, and Sudo disclose the invention as claimed above. Lee further discloses wherein identifying a maximum cycled block, a minimum cycled block, and a spare block of an array includes identifying the maximum cycled block from a plurality of blocks designated as swappable (paras [0028 & 0030] and Fig. 4). 
	As to claim 19, Lee, Fontana, and Sudo disclose the invention as claimed above. Lee further discloses storing the logical address associated with the maximum cycled block of the array and the logical address associated with the minimum cycled block of the array during the wear leveling operation (paras [0028 & 0030] and Fig. 4). 
Claims 4, 5, 9, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Lofgren et al. (Lofgren) US Patent Application Pub. No. 2008/0162798 in view of Lee U.S. Patent Pub. No. 2012/0213005 and Sudo U.S. Patent Pub. No. 2011/0145483 and further in view of Bruce et al. (Bruce) U.S. Patent No. 6,000,006.
	As to claim 4, Lofgren, Fontana, and Sudo disclose the invention as claimed above.
However, neither Lofgren, Fontana, nor Sudo specifically discloses wherein the memory control unit is configured to automatically perform a wear leveling operation responsive to a global write count exceeding a threshold.    

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory control unit is configured to automatically perform a wear leveling operation responsive to a global write count exceeding a threshold as taught by Bruce into the combined invention of Lofgren, Fontana, and Sudo for the advantages stated above. 

	As to claim 5, Lofgren, Fontana, Sudo and Bruce disclose the invention as claimed above.   Bruce further discloses wherein the memory control unit is configured to automatically perform a wear leveling operation responsive to a local write count exceeding a threshold (col. 7 lines 34-47, incremental threshold). 

As to claim 9, Lofgren, Fontana, Sudo and Bruce disclose the invention as claimed above.   Bruce further discloses wherein the memory control unit is configured to selectively ignore the wear leveling command based on a global write count (col. 7 lines 34-47, compare by comparator reads on this limitation). 

As to claim 12, Lofgren, Fontana, Sudo and Bruce disclose the invention as claimed above.   Bruce further discloses wherein the array comprises a write count map .

Claims 15 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (Lee) US Patent Application Pub. No. 2008/0313505 in view of Fontana et al. (Fontana) U.S. Patent Pub. No. 2015/0067232 and Sudo U.S. Patent Pub. No. 2011/0145483 and further in view of Bruce et al. (Bruce) U.S. Patent No. 6,000,006.
	As to claim 15, Lee, Fontana, and Sudo disclose the invention as claimed above.
However, neither Lee Fontana, nor Sudo specifically discloses wherein the memory control unit is configured to automatically perform a wear leveling operation responsive to a global write count exceeding a threshold.    
Bruce discloses wherein the memory control unit is configured to automatically perform a wear leveling operation responsive to a global write count exceeding a threshold (col. 7 lines 34-47, total write threshold) for the purpose of increasing flash memories useful lifetime or endurance...
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein selectively performing a wear leveling operation responsive to the wear leveling command comprises determining whether a global write count exceeds a threshold as taught by Bruce into the combined invention of Lee, Fontana, and Sudo for the advantages stated above. 

As to claim 20, Lee, Fontana, Sudo, and Bruce disclose the invention as claimed above.
Lee further discloses wherein selectively performing a wear leveling operation responsive to the wear leveling command comprises determining whether a local write count exceeds a threshold (col. 7 lines 34-47, incremental threshold).

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (Lee et al. (Lee) US Patent Application Pub. No. 2008/0313505 in view of Fontana et al. (Fontana) U.S. Patent Pub. No. 2015/0067232 and Sudo U.S. Patent Pub. No. 2011/0145483 and further in view of Rametta U.S. Patent Application Pub. No. 2014/0013028.
	As to claim 16, Lee, Fontana, and Sudo disclose the invention as claimed above.
However, neither Lee Fontana, nor Sudo specifically discloses providing an acknowledgment recommending a host provide the wear leveling command.    
Rametta discloses providing an acknowledgment recommending a host provide the wear leveling command (para [0011], acknowledgement signal) for the purpose of decreasing error and increasing access speed by providing a proper handshake operation.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing an acknowledgment recommending a host provide the wear leveling command as taught by Rametta into the combined invention of Lee, Fontana, and Sudo for the advantages stated above. 

Response to Arguments
12.	Applicant's arguments filed on 3/1/2021 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 8-9 that the references not teaching a flag has been fully considered but they are not persuasive. 
Lee(2012/0213005) discloses a flag status register (paras [0068, 0077, 0094] status register) including a bit (Fig. 2 I/O 6 Ready/Busy) indicative of whether the memory control unit is performing a wear leveling operation (para [0094]). 
Sudo also discloses a flag (claim 1 “a wear leveling unit that stores management information comprising an erase count of one or more of the plurality of memory blocks; an information storage unit that stores address information of a selected memory block among the plurality of memory blocks, and further stores an erase flag indicating whether an erase operation of the selected memory block has been initiated or completed; a setting unit that sets the address information of the selected memory block in the information storage unit upon initiation of the erase operation, sets the erase flag to a first value upon initiation of the erase operation, and sets the erase flag to a second value upon completion of the erase operation; and a determination unit that determines whether the erase operation has been completed based on erase flag information stored in the information storage unit”).
Fontana also discloses a flag status register (Fig. 2 Ref. 222).
Therefore broadly written claims are disclosed by the references cited.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).